Title: Engelbert François van Berckel to John Adams: A Translation, 22 July 1782
From: Berckel, Engelbert François van
To: Adams, John



Amsterdam, 22 July 1782
Sir

Madame d’Hogendorp, who currently lives at The Hague, and her husband, councilor of Rotterdam, who is presently in the East Indies, are strongly urging me to intercede on behalf of an unknown, introduced to your excellency by the young M. d’Hogendorp, son of the aforementioned. According to what I hear, it seems your excellency would have given him some addresses in America, but not a letter of recommendation. Since I do not have the honor of knowing this person, and since I do not interfere in this sort of business, as you know, this gives me reason to try to excuse myself from it. But they persist. I am told that it is not a question of a recommendation, but rather that this person is leaving his country with the intention of establishing himself permanently in the United States, and that in order to find a way of making a living there, he is asking for a job suitable to his talents after an appropriate examination. M. and Mme. d’Hogendorp are close relatives, so therefore I cannot continue to ignore their request. Consequently, I am taking the liberty to ask your excellency whether he would be so kind as to oblige me in giving this person the necessary introduction, rather than letters of recommendation, so that he may reach his goal of establishing himself solidly in your happy republic and obtaining a job equal to his talents. The truth is that he is less known to me than to your excellency, since you spoke with him. But as unknown as he is to us, it seems to me that he may possess a commendable character since he himself offered to submit to an examination. And so it is because of this that I have the honor, your excellency, to intercede on his behalf. Since he and his family are engaged in the details of leaving the country, your excellency can rely on the information sent by Mme. d’Hogendorp, which will, without a doubt, be quite accurate.
As for our treaty of commerce, you would oblige me greatly, sir, if you could kindly clarify your difficulties with the remarks made on your submitted plan by the commission of their High Mightinesses. If you could explain the reasons for your refusal regarding the proposed alterations, which I have heard that you have already made, it would be a way to advance this business that could otherwise be slowed down. But to this end, your views and Congress’ views must be perfectly clear. Nothing would be more agreeable to me than to give you, sir, on every occasion, my expression of esteem and distinguished consideration while remaining, sir, your very humble and very obedient servant

E. F. van Berckel

